      Case 1:19-cv-09563-AT-DCF Document 55
                                         57 Filed 02/19/21
                                                  02/24/21 Page 1 of 2




                BRAVERMAN I GREENSPUN
                             A PROFESSIONAL CORPORATION

                                                February 19, 2021
Via ECF
Honorable Debra C. Freeman         The within request for leave to submit letter
United States Magistrate Judge     briefing under seal is granted.
Southern District of New York
500 Pearl Street                   The Clerk of Court is directed to mail a copy
                                   of this Order to Plaintiffs.
New York, New York 10007
                                                                                   Dated: 2/24/2021
        Re:    Wood, et al. v. Mutual Redevelopment Houses, Inc., et al.
               USDC SDNY Case No. 19-CV-9563 (AT) (DCF)

Dear Judge Freeman:

       We represent defendants Mutual Redevelopment Houses, Inc. (“Mutual”), Carmen
Santiago and Brendan Keany (the “Mutual Defendants”), and write with respect to Your
Honor’s Order dated February 18, 2021 (ECF 53), and in particular, Your Honor’s direction
that we submit letter briefing regarding whether the medical condition that Mr. Wood claims
should remain under seal.

        In such letter briefing, we anticipate that we will need to argue that the nature of the
particular medical condition Mr. Wood claims does not warrant an exception from the
presumption of public access to judicial documents set forth in Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Such argument would, of necessity,
disclose the medical condition at issue.

       To prevent any potential prejudice, we are requesting permission pursuant to the
Section IV(A)(ii) of the Individual Practices of Judge Torres to file, on the public docket, a
version of our letter brief with references to the medical condition redacted, with an
unredacted version filed under seal.

        We thank the Court for its consideration.

                                                Respectfully,

                                                /s/ William J. Geller

                                                William J. Geller
cc:     Tzvee Wood
        Andrea Malester
        271 Magnolia Boulevard
        Long Beach, New York 11561



                110 EAST 42ND STREET, 17TH FLOOR, NEW YORK, NEW YORK 10017
                  (212) 682-2900 FAX: (212) 682-7718 WWW.BRAVERLAW.NET
    Case 1:19-cv-09563-AT-DCF Document 55
                                       57 Filed 02/19/21
                                                02/24/21 Page 2 of 2




                            CERTIFICATE OF SERVICE



        WILLIAM J. GELLER, an attorney admitted to practice before this Court certifies
that I caused the within Letter to Honorable Debra C. Freeman Re: Wood, et al. v. Mutual
Redevelopment Houses, Inc., et al., USDC SDNY Case No. 19-CV-9563 (AT) (DCF) to be
served by first class mail on the date hereof upon:

       Tzvee Wood
       271 Magnolia Boulevard
       Long Beach, New York 11561

       Andrea Malester
       271 Magnolia Boulevard
       Long Beach, New York 11561


Dated: February 19, 2021

                                           BRAVERMAN GREENSPUN, P.C.


                                           By:    /s/ William J. Geller
                                                  William J. Geller
                                                  wgeller@braverlaw.net
                                                  Attorneys for Defendants
                                                  110 East 42nd Street, 17th Floor
                                                  New York, New York 10017
                                                  (212) 682-2900
